DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/22 has been entered. 
Priority
Acknowledgement is made of applicant’s claim for priority under 35 U.S.C. 119 (e) with reference to Provisional Application Number: 62/824956 filed on 3/27/19. 
The office notes, however, that applicant’s provisional application does not mention that the “scalp cap consists solely of open-weave mesh material” as required by pending claim 1; it also does not provide support for “the scalp cap formed of two or more pieces of open weave mesh material” as required by pending claim 2; “tulle and gauze” as required by claim 5; “silk, cotton, and nylon” of claim 6. These limitations are new and were first presented in this non-provisional application so none of the claims receive applicant’s priority filing date because they lack support in the provisional application. 
Drawings
The replacement drawings were received on 9/7/22; these drawings are objected to. 
Figure 2 was amended to include a series of new reference characters 12-1 and 12-2 not previously present in these figures, which is improper and 10A and 10B have been reversed in the replacement drawing versus the previously presented figures. 
Page 2 of the replacement sheets is presented twice. 
Figures 1-10 are objected to for failing to comply with 37 C.F.R. 1.84(p)(3), which requires numbers, letters, and reference characters measure at least .32 cm. (1/8 inch) in height. 
Sheets 1-6 of the figures are objected to because the drawing sheets are numbered improperly. See 37 C.F.R. 1.84(t), which requires the sheets of drawings be numbered in consecutive Arabic numerals, starting with 1, within the sight as defined in paragraph (g) of this section. These numbers, if present, must be placed in the middle of the top of the sheet, but not in the margin. The drawing sheet numbering must be larger than the numbers used as reference characters to avoid confusion. 
Figure 5 is/are titled improperly because the titles of each figure should be clear and concise and read "Fig 1A" or "Figure 1A" without brackets or additional subtitles. Each view requires a clear figure title and the view numbers must be larger than the numbers used for reference characters (see 37 CFR 1.84(u)). Figure 5 should be renumbered Fig 5A, Fig 5B, etc. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 9/7/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
In [0029], applicant attempts to add new matter requiring adjacent edges of the mesh form the cap, which was not previously recited in the disclosure and constitutes new matter. The language indicating that “minimal stitching in forming the splice” is new matter. 
In [0034], the last three lines added requiring “by virtue of splicing together adjacent edges of mesh material…creating a seamless wig cap” is new matter as no “seamless” language was present in the original disclosure.
In [0035] and [0036] the added language “seamless” is new matter. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-6 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1: recites “stitched together along mating edges of a pair of contiguous sections to create a seamless, all mesh element as the scalp cap”; however, while applicant has support for stitching, applicant has no support for stitching and a “seamless all mesh element” as applicant attempts to claim. First, stitching by definition means a seam is present where the stitching is located so how can applicant claim stitching but also claim “seamless”, that does not make sense. Second, there is no support in applicant’s originally filed disclosure for the cap to be seamless or for mating edges of contiguous sections. This is a new matter rejection.  
Claim 2: depends from claim 1 and recites “spliced together….in a manner that prevents the creation of seams between adjacent sections”; however, as discussed above in reference to claim 1, applicant has no support in the disclosure for the wig cap to be “stitched” together and simultaneously have no seams. This is a new matter rejection. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: recites “stitched together along mating edges…to create a seamless, all-mesh element”; however, a seam is by definition formed when things are sewn together, so how is the cap stitched together but also seamless? The claim appears to contradict itself, which is confusing and unclear. Clarification or correction is requested.  
Claim 2: repeats the issues with claim 1.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-6, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Palumbo (US 4606359) in view of Kobayashi (US 4817641).
Claim 1: Palumbo discloses a wig (see Fig 1) comprising a scalp cap (10, Fig 6) consisting solely of a plurality of sections of open-weave mesh (11 & 16) material (Col 2, 10-20 & 60-68) with each section having identical geometry and dimensions, which the office interprets as “exhibiting a same mesh size determined by a number of holes per linear inch as formed in the open weave mesh material”. The plurality of sections are joined together with welding (Col 2, 60-Col 3, 5) to form the scalp cap; and a plurality of individual hairs (15, Fig 1) each separately attached to a selected hole (Col 2, 50-55) in the open weave mesh material sections with the plurality of hairs being positioned to form a wig with a defined hair density that is “related to the size of the open-weave mesh material” because the number of hairs are chosen as is the mesh. 
Palumbo discloses the invention essentially as claimed except for the sections of mesh including stitching to hold them together. Kobayashi, however, teaches a wig (see Figs 1-5) and further teaches that methods of bonding portions of a wig together can include sewing or welding (Col 7, 5-20). In other words, Palumbo discloses that welding and stitching are equivalent means for attaching portions of wig bases together. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the layered wig base of Palumbo by stitching the layers together instead of welding the layers together since Kobayashi discloses these to both be known equivalent means of securing things together. 
As best understood, modified Palumbo discloses the mesh material stitched together along mating edges of sections of mesh to create a “seamless” all-mesh element as claimed since applicant’s own device includes stitching and seams. 
Claim 2: modified Palumbo discloses the invention of claim 1 and modified Palumbo discloses the plurality of sections of open weave mesh material being “spliced” together along mating edges in a manner that maintains a uniform mesh size since the two mesh sections fully overlap each other and as best understood, the modification “prevents the creation of seams between adjacent sections” since applicant has no support for this language and since this language directly contradicts the “stitch” limitations of claim 1 (see Fig 6). 
Claim 3: Regarding the “hairs are manually hand-tied” to the scalp cap, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In this case, the cited limitations failed to distinguish the claimed structure from the patented wig of modified Palumbo because Palumbo teaches knotting hair strands to the scalp cap on threads forming the open weave mesh materials (Col 2, 50-55; see Fig 1). See MPEP § 2113. Modified Palumbo discloses the invention essentially as claimed except for explicitly stating that only one hair occupies a selected hole in the mesh. It is noted that applicant’s own disclosure specifically states that one or multiple hairs can be secured in each opening [0026] with no criticality to the number of the hairs. Therefore, it would have been an obvious matter of design choice to modify the wig of modified Palumbo to comprise a single hair attached to each hole of the mesh if a user desired less hair on the wig, since the applicant has not disclosed that only one hair occupying each hole solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with multiple hairs occupying each hole. Furthermore, if a wearer preferred a thinning hair look, it would be an obvious modification to attach fewer hairs or only one per mesh hole to the wig base to form a thinning hair wig. 
Claims 5-6: modified Palumbo discloses the invention of claim 1 and Palumbo further discloses the mesh material to be formed of a netting (Col 2, 10-20), since “net” is defined by Merriam-Webster as “an open meshed fabric twisted, knotted, or woven together at regular intervals” and Palumbo discloses the mesh to be made of nylon (Col 2, 10-20). 
Response to Arguments
Applicant's arguments filed 9/7/22 have been fully considered but they are moot because they are all drawn to the newly presented claim amendments, which have been addressed in the above rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772